Holmes, J.,
dissenting. Because I believe the Superintendent’s administrative decision was supported by reliable, probative, and substantial evidence, I dissent. The application by Potters Medical Center was premised on its assertion that it was not a duplicative or unnecessary facility under the cost control standards of R.C. 1739.01(M). The application for preferred status was not made until after the hospital was completed and functioning. Thereafter, Potters was determined to be unqualified to receive Section 1122 reimbursements for capital expenditures under the Social Security Act precisely because Potters duplicated already available services. Blue Cross refused the offer to contract after concluding Potters would duplicate area health services.
The hearing officer determined that there was a stable or declining pool of patients and physicians. Also, there was an existing oversupply of hospital beds in the community. The multiplication of beds and duplication of health care services, far from creating useful competition, creates instead an increase in per patient cost of care. Blue Cross, therefore, had a clear reason for refusing Potters’ contract.
The General Assembly intended to give Blue Cross effective power to refuse to contract at a preferred rate with any hospital not qualified under R.C. 1739.01(M). If a hospital may force Blue Cross to contract with it, then Blue Cross has no means of forcing such institutions to contain their costs. The decision today removes that leverage and allows an inefficient resource allocation which will invariably lead to higher health care costs.
Accordingly, I would affirm the court of appeals.
Douglas, J., concurs in the foregoing dissenting opinion.